Exhibit 10.1

EXECUTION VERSION

EVERYWARE GLOBAL, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of August 14, 2013, between
EveryWare Global, Inc. a Delaware corporation (the “Company”), and John K.
Sheppard (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and Executive are currently a party to that certain
Executive Term Sheet Agreement, by and between Executive and the Company, dated
as of March 29, 2012 (the “Executive Term Sheet”);

WHEREAS, the Company and Executive desire to enter into this Agreement as to the
terms of Executive’s continued employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), Executive shall
serve as the Chief Executive Officer of the Company. In this capacity, Executive
shall have the duties, authorities and responsibilities as are reasonably
associated with the position of Chief Executive Officer and shall report
directly to the Board of Directors of the Company (the “Board”) and the Chairman
of the Board acting on behalf of the Board. During the Employment Term,
Executive shall be a member of the Board.

(b) During the Employment Term, Executive shall devote all of Executive’s
business time, energy, business judgment, knowledge and skill and Executive’s
best efforts to the performance of Executive’s duties with the Company, and
shall comply with all applicable Company policies.

2. EMPLOYMENT TERM. The Company agrees to employ Executive pursuant to the terms
of this Agreement, and Executive agrees to be so employed, for a term of three
(3) years (the “Initial Term”) commencing as of July 1, 2013 (the “Effective
Date”). Following the end of the Initial Term, the term of this Agreement shall
be automatically extended for successive one-year periods, provided, however,
that either party hereto may elect not to extend this Agreement by giving
written notice to the other party at least ninety (90) days prior to the end of
the Initial Term or such extension period, as applicable. Notwithstanding the
foregoing, Executive’s employment hereunder may be earlier terminated in
accordance with Section 6 hereof, subject to Section 7 hereof. The period of
time between the Effective Date and the termination of Executive’s employment
shall be referred to herein as the “Employment Term.”

3. BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate of not less than $600,000, payable in accordance with the regular payroll
practices of the Company, but in no event less frequently than monthly,
effective as of the Effective Date. Executive’s base salary shall be subject to
annual review by the Board (or a committee thereof), and may be adjusted from
time to time by the Board but may not be reduced below $600,000. The base salary
as determined herein and adjusted from time to time shall constitute “Base
Salary” for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

4. ANNUAL BONUS. Executive will be eligible for an annual bonus based on
performance metrics determined in consultation with Executive on an annual basis
by the Board, consistent with the applicable EveryWare Global management bonus
plan (the “Annual Bonus”). Executive’s target Annual Bonus will be 100% of Base
Salary, and the Annual Bonus payout range will be between 0% and 150% of annual
Base Salary. The Board, in its sole discretion, may pay up to 50% of the value
of the Annual Bonus in fully vested restricted shares of the Company. In order
to receive any Annual Bonus, the Executive must have been continuously employed
by the Company or any of its subsidiaries through the end of the applicable
period to which the Annual Bonus relates. The Annual Bonus, if any, will become
payable following completion and review by the Board of the Company’s audited
consolidated financial statements for the applicable fiscal year, but in no
event later than March 15 of the calendar year following the calendar year in
which or with which the applicable fiscal year ends.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its executives, subject to
satisfying the applicable eligibility requirements, except to the extent that
such plans are duplicative of the benefits otherwise provided for hereunder;
provided, however that Executive shall not participate in (i) the periodic stock
or option grants to management employees (other than as provided in Section 5(d)
below) and (ii) the Company’s medical insurance plan. Executive’s participation
will be subject to the terms of the applicable plan documents and generally
applicable Company policies. Notwithstanding the foregoing, the Company may
modify or terminate any employee benefit plan at any time.

(b) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable and ordinary out-of-pocket business expenses incurred and paid by
Executive during the Employment Term and in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s policies with
regard thereto.

(c) VACATIONS. During the Employment Term, Executive shall be entitled to five
weeks of paid vacation per calendar year (as prorated for partial years) in
accordance with the Company’s policy on accrual and use applicable to employees
as in effect from time to time.

(d) EQUITY PROGRAM. During the Employment Term, Executive shall be entitled to
participate in the Company’s equity program as described on Exhibit A attached
hereto and incorporated herein.

(e) LEGAL FEES. Upon presentation of appropriate documentation, the Company
shall pay Executive’s reasonable counsel fees incurred in connection with the
negotiation and documentation of this Agreement, up to a maximum of 100% of the
first $7,500 of such expenses and 50% of the next $5,000 of such expenses, which
shall be paid within sixty (60) days following the Effective Date.

(f) COMPANY RECOUPMENT OF AWARDS. Executive’s rights with respect to any payment
hereunder shall in all events be subject to (i) any right that the Company may
have under any Company recoupment policy or other agreement or arrangement with
Executive in writing, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Exchange Act and any applicable rules and regulations promulgated thereunder
from time to time by the U.S. Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

6. TERMINATION. Executive’s employment and the Employment Term shall terminate
on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall mean that Executive, because of accident, disability, or
physical or mental illness, as confirmed by a medical specialist in the area of
Executive’s purported illness, is incapable of performing substantially all of
Executive’s duties to the Company or any subsidiary, for either (i) a continuous
period of 90 days; or (ii) 90 days during any consecutive 180 day period.

(b) DEATH. Automatically upon the date of death of Executive.

(c) CAUSE. Immediately upon written notice by the Company to Executive of a
termination for Cause. For purposes of this Agreement, “Cause” shall mean
(i) Executive’s gross misconduct or gross negligence in the performance of
Executive’s duties to the Company that has or could reasonably be expected to
have an adverse effect on the Company; (ii) Executive’s willful failure to
follow the lawful directives of the Board (other than as a result of death or
Disability); (iii) Executive’s indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;
(iv) Executive’s performance of any act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the Company’s property;
(v) Executive’s willful breach of this Agreement, or any other agreement with
the Company, the Company’s code of conduct or other written policy. Any
determination of Cause will be made by a resolution approved by a majority of
the members of the Board of Directors (excluding the Executive).

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to Executive
of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by Executive to the Company of a
termination for Good Reason. “Good Reason” means the occurrence of any of the
following events, without the express written consent of Executive, unless such
events are fully corrected in all material respects by the Company within thirty
(30) days following written notification by Executive to the Company of the
occurrence of one of the reasons set forth below: (i) material diminution in
Executive’s base salary or target bonus opportunity; or (ii) material diminution
in Executive’s duties, authorities or responsibilities (other than temporarily
while physically or mentally incapacitated or as required by applicable law),
including without limitation removal as a member of the Board. Executive will
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within ninety (90) days after the first
occurrence of such circumstances, and actually terminate his employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day
period described above. Otherwise, any claim of such circumstances as “Good
Reason” will be deemed irrevocably waived by Executive.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or Executive pursuant to the provisions of Section 2 hereof.

 

3



--------------------------------------------------------------------------------

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that Executive’s employment (and the Employment Term)
ends on account of Executive’s death, Executive or Executive’s estate, as the
case may be, shall be entitled to the following (with the amounts due under
Sections 7(a)(i) through 7(a)(iii) hereof to be paid within thirty (30) days
following termination of employment, or such earlier date as may be required by
applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;
and

(iv) all other payments, benefits or fringe benefits (including without
limitation, all earned but unpaid Annual Bonus(es)), to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant, in each case in accordance
with their terms (collectively, Sections 7(a)(i) through 7(a)(iv) hereof shall
be hereafter referred to as the “Accrued Benefits”).

(b) DISABILITY. In the event that Executive’s employment and/or the Employment
Term end on account of Executive’s Disability, the Company shall pay or provide
Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE, BY EXECUTIVE OTHER THAN FOR GOOD REASON OR FOLLOWING
EXECUTIVE OR COMPANY NON-EXTENSION OF THIS AGREEMENT. If Executive’s employment
is terminated (x) by the Company for Cause, (y) by Executive other than for Good
Reason, or (z) by either party following Executive’s or the Company’s
non-extension of the Employment Term as provided in Section 2 hereof, then the
Company shall pay to Executive the Accrued Benefits following such termination.

(d) TERMINATION WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON PRIOR TO EXECUTIVE
OR COMPANY NON-EXTENSION OF THIS AGREEMENT. If Executive’s employment is
terminated (x) by the Company other than for Cause (and other than due to the
Executive’s death or Disability) or (y) by Executive for Good Reason, in each
case prior to Executive’s or the Company’s non-extension of the Employment Term
as provided in Section 2 hereof, then the Company shall pay or provide Executive
with the following, subject to the provisions of Section 20 hereof:

(i) the Accrued Benefits;

(ii) subject to Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to Executive’s monthly Base Salary
rate as in effect on the date of termination, paid in accordance with the
Company’s regular payroll processes for a period of eighteen (18) months
following such termination (but in any event no less frequently than monthly);
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 20 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;

 

4



--------------------------------------------------------------------------------

(iii) in the event that such termination occurs within six (6) months following
a Change of Control (as defined below), Executive’s continued payment of
Executive’s monthly Base Salary rate referred to in Section 7(d)(ii) above shall
continue for an additional six (6) month period, for a total of twenty-four
(24) months of continued payment of Executive’s monthly Base Salary, and
Executive shall receive an additional payment equal to fifty percent (50%) of
Executive’s Annual Bonus, if any, earned in the calendar year prior to the
termination year with such additional payment to be made within sixty (60) days
following Executive’s final day of employment; provided that to the extent that
the payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 20 hereof), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

For purposes of this Section 7(d), “Change of Control” means any transaction or
series of related transactions pursuant to which (i) any person or persons
acting as a group (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) (excluding (1) Monomoy Capital
Partners I, L.P., Monomoy Capital Partners II, L.P. or their respective
Affiliates, the Company or any subsidiary of the Company, (2) any employee
benefit plan of the Company or any subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) an entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company (such person or
persons acting as a group, an “Exchange Act Person”)) becomes the owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power (other than voting rights
accruing only in the event of a default, breach or event of noncompliance) of
the Company’s then outstanding securities; (ii) there is consummated a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company to an Exchange Act Person, more than fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license or other disposition; or (iii) a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board before the date of the appointment or election.
For purposes of this Section, “Affiliate” of any Person means any other Person,
directly or indirectly controlling, controlled by or under common control with
such Person, where “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(e) OTHER OBLIGATIONS. Upon any termination of Executive’s employment with the
Company, Executive shall be deemed to have immediately resigned from the Board
and any other position as an officer, director or fiduciary of any
Company-related entity.

(f) EXCLUSIVE REMEDY. The amounts payable to Executive following termination of
employment and the Employment Term hereunder pursuant to Section 7 hereof shall
be in full and

 

5



--------------------------------------------------------------------------------

complete satisfaction of Executive’s rights under this Agreement and any other
claims that Executive may have in respect of Executive’s employment with the
Company or any of its affiliates, and Executive acknowledges that such amounts
are fair and reasonable, and are Executive’s sole and exclusive remedy, in lieu
of all other remedies at law or in equity, with respect to the termination of
Executive’s employment hereunder or any breach of this Agreement.

8. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in the form attached as Exhibit B
hereto. Such release must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of Executive’s employment with the
Company, Executive will have access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates (or any of their respective predecessors, successors or
permitted assigns), including, without limitation, any such information relating
to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors. Executive agrees that Executive shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Executive’s assigned duties and for the benefit of
the Company, either during the period of Executive’s employment or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company’s and
its subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes
strictly for the benefit of the Company or any of its affiliates. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to Executive; (ii) becomes generally known to the public subsequent
to disclosure to Executive through no wrongful act of Executive or any
representative or affiliate of Executive; or (iii) Executive is required to
disclose by applicable law, regulation or legal process (provided that Executive
provides the Company with prior notice of the contemplated disclosure and
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).

(b) NONCOMPETITION. Executive acknowledges that (i) Executive performs services
of a unique nature for the Company that are not easily quantified, and that
Executive’s performance of such services to a competing business would result in
irreparable harm to the Company, (ii) Executive has had and, during the
Employment Term will continue to have access to Confidential Information, which,
if disclosed, would unfairly and inappropriately assist in competition against
the Company or any of its affiliates, (iii) in the course of Executive’s
employment by a competitor, Executive would inevitably use or disclose such
Confidential Information, (iv) the Company and its affiliates have substantial
relationships with their customers and Executive has had and will continue to
have during the Employment Term access to these customers, (v) Executive has
received and will receive specialized training from the Company and its
affiliates, and (vi) Executive has generated and will continue to generate
goodwill for the Company and its affiliates in the course of Executive’s
employment. Accordingly, during Executive’s employment hereunder and for a
period of two (2) years thereafter,

 

6



--------------------------------------------------------------------------------

Executive agrees that Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in the design, distribution, marketing or manufacturing of
tabletop, storage or food preparation products for the consumer and foodservice
markets, with operations in the United States, Canada, Mexico, Latin America,
Africa, Europe and Asia, the design, distribution, marketing or manufacturing of
bakeware, beverageware, serveware, storageware, flatware, dinnerware, crystal,
buffetware, hollowware, premium spirit bottles, cookware, gadgets, candle,
floral glass containers, and other similar houseware or kitchen products, or in
any other material business in which the Company or any of its subsidiaries or
affiliates is engaged on the date of termination or in which they have planned,
on or prior to such date, to be engaged in on or after such date.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
being a passive owner of not more than two percent (2%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its subsidiaries or affiliates, so long as Executive
has no active participation in the business of such corporation.

(c) NONSOLICITATION; NONINTERFERENCE.

(i) During Executive’s employment with the Company and for a period of two
(2) years thereafter, Executive agrees that Executive shall not, except in the
furtherance of Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any individual or entity that is, or was during
the twelve-month period immediately prior to the termination of Executive’s
employment for any reason, a customer of the Company or any of its subsidiaries
or affiliates to purchase goods or services then sold by the Company or any of
its subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer.

(ii) During Executive’s employment with the Company and for a period of two
(2) years thereafter, Executive agrees that Executive shall not, except in the
furtherance of Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any advisor, consultant, employee,
representative or agent of the Company or any of its subsidiaries or affiliates
to leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such advisor, consultant,
employee, representative or agent, or take any action to materially assist or
aid any other person, firm, corporation or other entity in identifying, hiring
or soliciting any such employee, representative or agent, or (B) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its subsidiaries or affiliates and any of their
respective vendors, joint venturers or licensors. Any person described in this
Section 9(c)(i) shall be deemed covered by this Section while so employed or
retained and for a period of twelve (12) months thereafter.

(d) NONDISPARAGMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or any of its affiliates or any of their respective
partners, members, officers, directors, employees, agents, services or products
other than in the good faith performance of Executive’s duties to the Company
while Executive is employed by the Company. The Company agrees not to and to
direct its officers and directors not to make negative comments or otherwise
disparage the Executive. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

7



--------------------------------------------------------------------------------

(e) INVENTIONS. (i) Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship (“Inventions”), whether patentable or unpatentable, (A) that relate
to Executive’s work with the Company, made or conceived by Executive, solely or
jointly with others, during the Employment Term, or (B) suggested by any work
that Executive performs in connection with the Company, either while performing
Executive’s duties with the Company or on Executive’s own time, shall belong
exclusively to the Company (or its designee), whether or not patent applications
are filed thereon. Executive hereby irrevocably conveys, transfers and assigns
to the Company the Inventions and all patents that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in Executive’s name or in the name of the Company (or
its designee), applications for patents and equivalent rights (the
“Applications”). Executive will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions at the Company’s expense. Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to Executive from the Company, but entirely at
the Company’s expense. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, Executive hereby irrevocably conveys, transfers and
assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of Executive’s right, title and interest in
the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom. In addition, Executive hereby waives any so-called “moral rights”
with respect to the Inventions. To the extent that Executive has any rights in
the results and proceeds of Executive’s service to the Company that cannot be
assigned in the manner described herein, Executive agrees to unconditionally
waive the enforcement of such rights. Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to Executive’s benefit by virtue of Executive being an
employee of or other service provider to the Company.

(iii) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
represents and warrants that he does not possess or own any rights in or to any
confidential, proprietary or non-public information or intellectual property
related to the business

 

8



--------------------------------------------------------------------------------

of the Company. Executive shall comply with all relevant agreements, policies
and guidelines of the Company regarding the protection of confidential
information and intellectual property and potential conflicts of interest,
provided the same are consistent with the terms of this Agreement and
Executive’s duties to the Company and its affiliates. Executive acknowledges
that the Company may amend any such policies and guidelines related specifically
to confidential, proprietary or non-public information or intellectual property
or potential conflicts of interest from time to time, and that Executive remains
at all times bound by their most current version.

(f) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Executive shall return all Confidential Information or other
property belonging to the Company or any of its affiliates (including, but not
limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company).

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, Executive gives the
Company assurance that Executive has carefully read and considered all of the
terms and conditions of this Agreement, including the restraints imposed under
this Section 9. Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
trade secrets and confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and its affiliates and that Executive has sufficient assets
and skills to provide a livelihood while such covenants remain in force.
Executive further covenants that Executive will not challenge the reasonableness
or enforceability of any of the covenants set forth in this Section 9. It is
also agreed that each of the Company’s affiliates will have the right to enforce
all of Executive’s obligations to that affiliate under this Agreement and shall
be third party beneficiaries hereunder, including without limitation pursuant to
this Section 9.

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 9,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term, the
non-renewal of this Agreement and Executive’s employment with the Company and
shall be fully enforceable thereafter.

10. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter for a period of twenty-four (24) months, Executive will promptly
respond and provide information with regard to matters in which Executive has
knowledge as a result of Executive’s employment with the Company, and will
provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its affiliates, and will assist the Company and its

 

9



--------------------------------------------------------------------------------

affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of
Executive’s employment with the Company at the expense of the Company
(collectively, the “Claims”). Executive agrees to promptly inform the Board if
Executive becomes aware of any lawsuits involving Claims that may be filed or
threatened against the Company or its affiliates. Executive also agrees to
promptly inform the Board (to the extent that Executive is legally permitted to
do so) if Executive is asked to assist in any investigation of the Company or
its affiliates (or their actions) or another party attempts to obtain
information or documents from Executive (other than in connection with any
litigation or other proceeding in which Executive is a party-in-opposition) with
respect to matters Executive believes in good faith to relate to any
investigation of the Company or its affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors and except to the extent
that Executive determines in good faith is necessary in connection with the
performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Board or the Company’s counsel.

11. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security. In the event
of a violation by Executive of Section 9 or Section 10 hereof, any severance or
other benefits being paid or provided to Executive and/or Executive’s dependents
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to Executive shall be immediately repaid to the
Company.

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the address (or to the facsimile number) shown

in the books and records of the Company.

 

10



--------------------------------------------------------------------------------

With a copy to:

Trusted Counsel

1201 Peachtree Street, Suite 500

400 Colony Square

Atlanta, Georgia 30361

Attention: Evelyn A. Ashley

If to the Company:

EveryWare Global, Inc

519 N. Pierce Ave

Lancaster, OH 43130

Attention: General Counsel

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Kevin L. Morris

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Ohio
without regard to its choice of law provisions). Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
State of Ohio or the United States District Court for the Southern District of
Ohio and the appellate courts having jurisdiction of appeals in such courts. In
that context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the court of the United States of America for the Southern
District of Ohio, and appellate courts having jurisdiction of appeals from any
of the foregoing, and agrees that all claims in respect of any such Proceeding
shall be heard and determined in such Ohio State court

 

11



--------------------------------------------------------------------------------

or, to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR
EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS
AGREEMENT, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at
Executive’s or the Company’s address as provided in Section 13 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Ohio.

18. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between Executive and the Company with respect to the subject matter hereof,
including but not limited to the Executive Term Sheet; provided, that the
restrictive covenants and other obligations contained in Section 9 are
independent of, supplemental to, and shall not be modified, superseded by or
restricted by any non-competition, non-solicitation, confidentiality or other
restrictive covenants in any other current or future agreement unless reference
is made to the specific provisions hereof which are intended to be superseded.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

19. REPRESENTATIONS. Executive represents and warrants to the Company that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent Executive from entering into this Agreement or impede
Executive from performing all of Executive’s duties and obligations hereunder.
The Company represents and warrants to Executive that (a) The Company and its
affiliates have the legal right to enter into this Agreement and to perform all
of the obligations on Company and affiliates’ part to be performed in accordance
with its terms, and (b) the Company is not party to any agreement or
understanding, written or oral, or any restriction, which, in any case, would
prevent the Company from entering into this Agreement or impede the Company from
performing its obligations hereunder.

20. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In the
event that the Company fails to withhold any taxes required to be withheld by
applicable law or regulation, Executive agrees to indemnify the Company for any
amount paid with respect to any such taxes, together with any interest, penalty
and/or expense related thereto.

 

12



--------------------------------------------------------------------------------

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A, unless
otherwise agreed to by a majority of the Board (excluding Executive).

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (B) the date of Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 20(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The parties
intend that no payment pursuant to this Agreement shall give rise to any adverse
tax consequences to either party pursuant to Section 409A.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment shall be as stated unless such actual date of payment
should be modified in order to comply with the provisions of Code Section 409A.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

13



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Daniel Collin

Name:   Daniel Collin Title:   Chairman, Board of Directors EXECUTIVE   /s/ John
K. Sheppard  

 

Name:   John K. Sheppard

 

15



--------------------------------------------------------------------------------

EXHIBIT A

OPTIONS

Executive will receive 160,000 options to purchase EveryWare Global, Inc. Common
Stock (the “Everyware Common Stock”) on each of August 30 , 2013, January 1,
2015 and January 1, 2016 (the “Options”) under the 2013 Omnibus EveryWare
Incentive Compensation Plan (the “Plan”), subject to Executive’s continued
employment at each such time. The Options will have an exercise price equal to
the fair market value of EveryWare Common Stock on the grant date as determined
under the Plan; have a duration of 10 years; vest at a rate of 20% on the grant
date and 20% on each of the first four anniversaries of the grant date; and will
be exercisable upon vesting or, as described below, as Monomoy’s ownership of
the Company declines below certain levels. The Options will be in lieu of any
other equity incentive compensation granted to management employees of the
Company, but be calculated without reference to all options previously issued to
Executive. All unexercised options will expire immediately upon the Executive’s
termination of employment, provided that if such termination is by the Company
other than for Cause or by the Executive for Good Reason, the vested options may
be exercised at any time within thirty (30) days of such termination, but in no
event later than the applicable expiration date.

In the event that Monomoy owns fewer than 6 million shares of EveryWare Common
Stock , 50% of the Executive’s unvested Options described above will vest; in
the event Monomoy owns fewer than 3 million shares, 100% of the Executive’s
unvested options described above will vest, in each case, subject to Executive
remaining continuously employed at each such time.

In the event of a dividend, recapitalization, or spin off, split up, combination
or exchange of shares of EveryWare Common Stock or the like, any of which
results in a change in the number or kind of shares of stock of the Company
outstanding immediately prior to such event, the number of options that may be
granted under paragraph 1 of this Exhibit and the number of shares held by
Monomoy that give rise to accelerated vesting under paragraph 2 of this Exhibit
may be appropriately adjusted in order that the rights of the Company, Monomoy
and Executive are neither enlarged nor diminished as a result of such event. The
grant of the Options will be subject in all respects to the terms and conditions
of the Plan and the applicable award agreement governing such Options, provided
the terms above shall be applied to each grant.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

I,                         , in consideration of and subject to the performance
by EveryWare Global, Inc. (together with its subsidiaries, the “Company”), of
its obligations under Section 7(d) of the Employment Agreement, dated as of
August     , 2013 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates and subsidiaries
and all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries (collectively, the “Released Parties”) to the extent
provided herein (this “General Release”). The Released Parties are intended
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 7(d) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 7(d) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross claims, counter claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all Claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.

 

17



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release or from any claims
against the Released Parties relating to the breach of their obligations under
Section 7 (d) (or related thereto) of the Agreement. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company or as required by law.

 

18



--------------------------------------------------------------------------------

10. Any non disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 8, 9 and 10 of the Agreement shall
survive my execution of this General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(i) I HAVE READ IT CAREFULLY;

(ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

(v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45] DAY PERIOD;

 

19



--------------------------------------------------------------------------------

(vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:     /s/ John K. Sheppard      

DATE:    8/14/13

 

20